Case: 2:19-cv-00095-WOB-CJS Doc #: 44 Filed: 06/17/20 Page: 1 of 6 - Page ID#: 251



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00095 (WOB-CJS)


 JOHNNIE SHADD, as
 Administratix of the
 Estate of Vincent J.
 Gibson,                                                       PLAINTIFF

 VS.                     MEMORANDUM OPINION AND ORDER

 DAIMLER NORTH AMERICA CORP.,
 ET AL.                                                        DEFENDANTS


       This is a products liability action arising out of the death

 of an individual who was a passenger in a truck whose components

 were allegedly manufactured by certain defendants.

       This matter is before the Court on the motions for summary

 judgment by defendants Daimler, Trucks North America, LLC (Doc.

 30)   and   Daimler   North    America    Corp.   (Doc.   31),   as    well   as

 plaintiff’s motion to strike a reply brief (Doc. 37).

       The Court has reviewed these motions and concludes that oral

 argument    is   unnecessary.      It    therefore   issues    the    following

 Memorandum Opinion and Order.

                       Factual and Procedural Background

       On June 27, 2018, decedent Vincent J. Gibson (“Gibson”) was

 a resident of Nicholas County, Kentucky and was employed by Lowe’s

 in Maysville, Kentucky. (Compl. ¶¶ 1, 19). Gibson and a co-worker,
Case: 2:19-cv-00095-WOB-CJS Doc #: 44 Filed: 06/17/20 Page: 2 of 6 - Page ID#: 252



 David L. Kennedy (“Kennedy”), left the store that day to make a

 delivery in Ohio.      They traveled in a semi-truck owned by Lowe’s,

 a 2007 Sterling A-Line, which was pulling a 2006 Lufkin trailer.

 Lowe’s had purchased the semi-truck on October 4, 2006 in North

 Carolina.

       Kennedy drove the truck and Gibson was the passenger. As the

 men were driving in Adams County, Ohio, a pick-up truck pulled out

 in front of them, causing a collision.           (Compl. ¶ 21).     Plaintiff

 alleges that as the semi-truck and trailer rolled over, the roof

 of the cab of the truck collapsed and the bulkhead of the trailer

 failed.     Gibson died as a result of the injuries he suffered in

 the collision.

       Plaintiff      Johnnie     Shadd,     Gibson’s     mother     and     the

 administratix of his estate, filed this action in Mason Circuit

 Court on June 27, 2019, and defendants removed it to this Court

 based upon diversity jurisdiction.          (Doc. 1).

       Plaintiff alleges claims for strict liability against the

 Daimler defendants as to the design and manufacture of the semi-

 truck; failure to warn against the Daimler defendants; strict

 liability against the Lufkin defendants as to the design and

 manufacture of the trailer; failure to warn against the Lufkin

 defendants; negligence against the Daimler and Lufkin defendants;

 fraudulent       concealment,       constructive        fraud,      negligent

 misrepresentation and punitive damages against all defendants.

                                        2
Case: 2:19-cv-00095-WOB-CJS Doc #: 44 Filed: 06/17/20 Page: 3 of 6 - Page ID#: 253



       The Daimler defendants have now moved for summary judgment,

 arguing that Ohio law applies to this matter and that, under Ohio’s

 ten-year statute of repose, plaintiff’s product liability claims

 are untimely.     In turn, plaintiff argues that Kentucky law applies

 and that her product liability claims are thus not time-barred.

                                    Analysis

       The parties agree that this Court must apply Kentucky choice-

 of-law rules to determine what substantive law applies. See Woods

 v. Standard Fire Ins. Co., 411 F. Supp.3d 397, 401 (E.D. Ky. 2019)

 (“A federal court sitting in diversity must apply the choice of

 law rules of the forum state.”) (citation omitted).

       Under   Kentucky     choice-of-law      rules,   there   is   a   strong

 preference for applying Kentucky law.           Warndorf v. Otis Elevator

 Co., Civil Action No. 17-159-DLB-CJS, 2019 WL 137585, at *2 (E.D.

 Ky. Jan. 8, 2019) (citation omitted).

       In Foster v. Leggett, 484 S.W.2d 827 (Ky. 1972), the Supreme

 Court of Kentucky recognized that Kentucky had abandoned the pure

 lex loci rule, admonishing that the law of the forum “should not

 be displaced without valid reasons.”           Id. at 829.     The Court thus

 applied Kentucky law to claims brought by the estate of a woman,

 a Kentucky resident, who was killed in an accident that occurred

 during a day trip to Ohio.        Id.

       “In tort cases brought in Kentucky, Kentucky law is applied

 if a court finds there are any significant contacts with Kentucky.”

                                         3
Case: 2:19-cv-00095-WOB-CJS Doc #: 44 Filed: 06/17/20 Page: 4 of 6 - Page ID#: 254



 Warndorf, 2019 WL 137585, at *2 (citing Brewster v. Colgate-

 Palmolive     Co.,   279   S.W.3d      142,    145   (Ky.   2009)).         This   is

 particularly true in tort and product liability cases, which are

 “intended to protect Kentucky residents and provide compensation

 when they are the injured party.”             Hoagland v. Ford Motor Co., No.

 Civ. A. 06-615-C, 2007 WL 2789768, at *4 (W.D. Ky. Sept. 21, 2007)

 (citation omitted).

       In   Hoagland,    the    Court    applied      Kentucky    law   to   product

 liability claims brought by the estate of a Kentucky resident who

 was killed while driving her car in Indiana.                    The Court noted:

 “Although the accident at issue in this case occurred in Indiana,

 it occurred in the middle of a brief trip, which both began and

 was intended to end in Kentucky.”              Hoagland, 2007 WL 2789768, at

 *4.

       Similarly, in Warndorf, the Court applied Kentucky law to

 tort claims brought by a Kentucky resident who was injured while

 riding in an elevator in Cincinnati, Ohio.                  Warndorf, 2019 WL

 137585, at *2.

       Cases     on     which    the      Daimler       defendants      rely        are

 distinguishable in important respects.                 For example, in Custom

 Products, Inc. v. Flour Daniel Canada, Inc., 262 F. Supp.2d 767

 (W.D. Ky. 2003), the Court found that Canadian law applied to a

 dispute between companies involving contract, tort, and other

 claims.    The Court emphasized that Kentucky’s interest in products

                                          4
Case: 2:19-cv-00095-WOB-CJS Doc #: 44 Filed: 06/17/20 Page: 5 of 6 - Page ID#: 255



 liability law did not weigh in favor of the Kentucky resident

 because it was not the injured party.            Id. at 773-74.        See also

 McGinnis v. Taitano, 3 F.Supp.2d 767, (W.D. Ky. 1998) (declining

 to apply Kentucky law claims arising out of accident that occurred

 in Germany because neither party had any connection to Kentucky at

 the time of the accident); Rutherford v. Goodyear Tire and Rubber

 Co., 943 F. Supp. 789, 792-93 (W.D. Ky. 1996) (declining to apply

 Kentucky    law   to   product   liability    claims   brought    by    Indiana

 resident injured in automobile accident in Indiana, noting that

 case presented no injury to a Kentucky citizen).

       Here, plaintiff’s decedent was a Kentucky citizen, performing

 his job duties for his Kentucky employer during a brief trip that

 began and was intended to end in Kentucky.           Plaintiff’s claims are

 thus exactly the type that courts have held Kentucky has an

 interest in adjudicating under its law where allegedly defective

 products injure Kentucky citizens.

       The Court thus holds that Kentucky, rather than Ohio, law

 applies, and this matter should proceed to discovery.

       Therefore, having reviewed this matter, and the Court being

 otherwise advised,

       IT IS ORDERED that:

       (1)   The motions for summary judgment by defendants Daimler,

             Trucks North America, LLC (Doc. 30) and Daimler North

             America Corp. (Doc. 31), as well as plaintiff’s motion

                                        5
Case: 2:19-cv-00095-WOB-CJS Doc #: 44 Filed: 06/17/20 Page: 6 of 6 - Page ID#: 256



             to strike a reply brief (Doc. 37), be and are hereby,

             DENIED;

       (2)   The parties shall have until March 15, 2021 to complete

             discovery in this matter; and

       (3)   Motions for summary judgment shall be filed thirty (30)

             days following the close of discovery.



 This 17th day of June 2020.




                                        6
